              Case 3:21-cv-01418-EMC Document 59 Filed 08/26/21 Page 1 of 5




 1   Eric H. Gibbs (SBN 178658)
     Andre M. Mura (SBN 298541)
 2   Amanda M. Karl (SBN 301088)
     Jeffrey B. Kosbie (SBN 305424)
 3   GIBBS LAW GROUP LLP
 4   505 14th Street, Suite 1110
     Oakland, California 94612
 5   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 6   ehg@classlawgroup.com
     amm@classlawgroup.com
 7   amk@classlawgroup.com
 8   jbk@classlawgroup.com

 9   Attorneys for Plaintiffs and the Proposed Class

10   [Additional counsel on signature page]
11

12
                             UNITED STATES DISTRICT COURT FOR THE
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN FRANCISCO DIVISION
15

16    CAT BROOKS and RASHEED SHABAZZ,                  Case No. 3:21-cv-1418-EMC
      individually and on behalf of all others
17    similarly situated,                              STIPULATION TO SET CASE
                                                       SCHEDULE AND [PROPOSED] ORDER
18                          Plaintiffs,
             v.                                        Judge: Hon. Edward M. Chen
19

20    THOMSON REUTERS CORPORATION,

21                   Defendant.
22

23

24

25

26

27

28
                   STIPULATION TO SET CASE SCHEDULE AND [PROPOSED] ORDER
                                    Case No. 3:21-cv-1418-EMC
              Case 3:21-cv-01418-EMC Document 59 Filed 08/26/21 Page 2 of 5




 1          Pursuant to the Court’s Minute Entry (Docket 55), Plaintiffs Cat Brooks and Rasheed Shabazz

 2   and Defendant Thomson Reuters Corporation (“Thomson Reuters”), by and through their respective

 3   counsel, hereby stipulate to the following case schedule:

 4
                      Event                                      Deadline
 5
            Exchange of Initial             September 3, 2021
 6          Disclosures

 7          Disclosure of Primary           March 1, 2022
            Class Certification
 8          Experts
 9
            Disclosure of Class             May 17, 2022
10          Certification Rebuttal
            Experts
11
            Close of Class                  June 17, 2022
12
            Certification Expert
13          Discovery

14          Deadline to Amend               July 18, 2022
            Pleadings
15

16          Motion for Class                July 18, 2022
            Certification
17
            Opposition to Class             September 12, 2022
18          Certification
19
            Reply Supporting Class          October 24, 2022
20          Certification

21          Hearing on Motion for           December 8, 2022
            Class Certification
22

23          Deadline to Pursue              Court to set deadline at December 14, 2021
            Private Mediation               case management conference (see Docket 55)
24

25          Close of Fact Discovery         February 8, 2023

26

27

28                                            1
                   STIPULATION TO SET CASE SCHEDULE AND [PROPOSED] ORDER
                                   Case No. 3:21-cv-1418-EMC
            Case 3:21-cv-01418-EMC Document 59 Filed 08/26/21 Page 3 of 5



           Disclosure of Trial         The parties shall meet and confer within 14
 1
           Experts                     days of a ruling on the motion for class
 2                                     certification to set deadlines for trial expert
                                       disclosures and discovery, pre-trial deadlines,
 3                                     and a trial date.

 4         Disclosure of Rebuttal      Defer setting this deadline until after a ruling on
           Trial Experts               class certification.
 5

 6         Close of Expert Discovery   Defer setting this deadline until after a ruling on
                                       class certification.
 7
           Dispositive Motion          Defer setting this deadline until after a ruling on
 8         Deadline                    class certification.
 9         Pretrial conference         Defer setting this deadline until after a ruling on
10                                     class certification.
           Trial                       Defer setting this deadline until after a ruling on
11
                                       class certification.
12

13   DATED: August 26, 2021                      GIBBS LAW GROUP LLP
14
                                                 By: /s/ Andre M. Mura
15
                                                      Andre M. Mura
16                                                    Eric H. Gibbs
                                                      Amanda M. Karl
17
                                                      Jeffrey B. Kosbie
18                                                    505 14th Street, Suite 1110
                                                      Oakland, CA 94612
19                                                    Telephone: (510) 350-9700
                                                      Fax: (510) 350-9701
20                                                    ehg@classlawgroup.com
                                                      amm@classlawgroup.com
21
                                                      amk@classlawgroup.com
22                                                    jbk@classlawgroup.com

23                                                    Jennifer D. Bennett
                                                      Neil K. Sawhney
24                                                    GUPTA WESSLER PLLC
                                                      100 Pine Street, Suite 1250
25
                                                      San Francisco, CA 94111
26                                                    Telephone: (415) 573-0336
                                                      jennifer@guptawessler.com
27                                                    neil@guptawessler.com
28                                            2
                   STIPULATION TO SET CASE SCHEDULE AND [PROPOSED] ORDER
                                   Case No. 3:21-cv-1418-EMC
            Case 3:21-cv-01418-EMC Document 59 Filed 08/26/21 Page 4 of 5



                                              Albert Fox Cahn (pro hac vice)
 1                                            SURVEILLANCE TECHNOLOGY
 2                                            OVERSIGHT PROJECT
                                              40 Rector Street, 9th Floor
 3                                            New York, NY 10006
                                              albert@stopspying.org
 4
                                              Benjamin Elga (pro hac vice)
 5                                            Alice Buttrick (pro hac vice)
 6                                            JUSTICE CATALYST LAW INC.
                                              123 William Street, 16th floor
 7                                            New York, NY 10038
                                              Telephone: (518) 732-6703
 8                                            belga@justicecatalyst.org
                                              abuttrick@justicecatalyst.org
 9
10                                            Attorneys for Plaintiffs

11
     DATED: August 26, 2021                PERKINS COIE LLP
12

13                                         By: /s/ Susan D. Fahringer
                                               Susan D. Fahringer, Bar No. 21567
14
                                               Nicola C. Menaldo (pro hac vice)
15                                             Anna M. Thompson (pro hac vice)
                                               1201 Third Avenue, Suite 4900
16                                             Seattle, WA 98101-3099
                                               Telephone: (206) 359-8000
17                                             Facsimile: (206) 359-9000
                                               SFahringer@perkinscoie.com
18
                                               NMenaldo@perkinscoie.com
19                                             AnnaThompson@perkinscoie.com

20                                            Gabriella Gallego, Bar No. 324226
                                              PERKINS COIE LLP
21                                            3150 Porter Drive
22                                            Palo Alto, CA 94304-1212
                                              Telephone: (650) 838-4300
23                                            Facsimile: (650) 838-4350
                                              GGallego@perkinscoie.com
24
                                               Attorneys for Defendant
25                                             Thomson Reuters Corporation
26

27

28                                         3
                STIPULATION TO SET CASE SCHEDULE AND [PROPOSED] ORDER
                                Case No. 3:21-cv-1418-EMC
           Case 3:21-cv-01418-EMC Document 59 Filed 08/26/21 Page 5 of 5




 1                                [PROPOSED] ORDER

 2        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   Dated: August 26, 2021
                                            EDWARD M. CHEN
 5                                          United States District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                         4
                STIPULATION TO SET CASE SCHEDULE AND [PROPOSED] ORDER
                                Case No. 3:21-cv-1418-EMC
